DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 3 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanura et al. (US 5,235,228, hereinafter Nakanura, of record) in view of Gu (CN 105782059 A).
As to claim 1, Nakanura shows (FIG. 1) A finger 22F,22R mounted in an electric motor including a stator 10, a rotor 12 with a rotating shaft 14 rotatable about an axis A of the stator 10, and a front bearing 20F and a rear bearing 20R configured to rotatably support the rotating shaft 14, 
the flinger 22F,22R being mounted to one or both of a portion of the rotating shaft 14 forward of the front bearing 20F along the axis A and a portion of the rotating shaft 14 rearward of the rear bearing 20R along the axis A, 
the flinger 22F,22R comprising: 
a plurality of tapped holes 22A (arrow A coincides with an axis of the electric motor around which the shaft 14 rotates; electric motor col.2:36-40; details col.2:60-66; disk-like members 22F,22R with threaded holes 22A col.3:20-44, FIG. 2). 
Nakanura does not show a cut-out cutting out a part of the respective tapped holes, wherein the cut-out is formed as a slit cutting out a part of a lateral portion of each of the tapped holes in a longitudinal direction of each of the tapped holes.
Gu shows (FIG. 7) a cut-out 111 cutting out a part of the respective holes 112, wherein the cut-out 111 is formed as a slit cutting out a part of a lateral portion of each of the holes 112 in a longitudinal direction of each of the holes 112 (para[0046], the cavity 11 provided on an end face of the rotor 1 para[0049] such that it has a depth in the longitudinal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flinger 22F,22R of Nakanura to have a cut-out 111 cutting out a part of the respective tapped holes 22A, wherein the cut-out 111 is formed as a slit cutting out a part of a lateral portion of each of the tapped holes 22A in a longitudinal direction of each of the tapped holes 22A as taught by Gu, for the advantageous benefit of reducing noise near a frequency point as taught by Gu (para[0046]).
As to claim 2/1, Nakanura in view of Gu was discussed above with respect to claim 1 except for the slit is formed not to open in an outer lateral face of the flinger.
Gu shows (FIG. 7) the cut-out 111 is formed not to open in an outer lateral face of the rotor 1 (para[0046], the neck 111 extends from the cavity 112 inward toward a center of the rotor 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flinger 22F,22R of Nakanura to have the slit 111 is formed not to open in an outer lateral face of the flinger 22F,22R as taught by Gu, for the advantageous benefit of reducing noise near a frequency point as taught by Gu (para[0046]).
As to claim 3/1, Nakanura in view of Gu was discussed above with respect to claim 1 and Nakanura further shows an electric motor with the flinger 22F,22R of claim 1 (electric motor col.2:36-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2007/0122303) shows (FIG. 4) a resonator 137,138; and
Hasegawa (JP 2002050097 A) shows (FIG. 3) a retainer 34a with a weight fixing hole 34c and a slit 34d.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832